SUPPLEMENT DATED MAY 1, 2015 to PROSPECTUS DATED APRIL 29, 2011 FOR PRIME SURVIVORSHIP VARIABLE UNIVERSAL LIFE INSURANCE ISSUED BY DELAWARE LIFE INSURANCE COMPANY DELAWARE LIFE VARIABLE ACCOUNT I This supplement contains information regarding changes to investment options that are available under your Policy. Effective immediately, the names of the following investment options have changed: Old Name New Name AllianceBernstein Balanced Wealth Strategy Portfolio AB Balanced Wealth Strategy Portfolio AllianceBernstein International Value Portfolio AB International Value Portfolio THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Prime Survivorship VUL5/2015
